Exhibit 10.56

Execution Version

SECOND AMENDMENT TO

GAS GATHERING AGREEMENT

This Second Amendment (this “Amendment”) to the Amended and Restated Gas
Gathering Agreement dated as of October 1, 2010 (the “Effective Date”), by and
between Quicksilver Resources Inc. (“Producer”) and Cowtown Pipeline Partners
L.P. (“Gatherer”).

WHEREAS, Producer and Gatherer, as the assignee of Cowtown Pipeline L.P., are
parties to the Amended and Restated Gas Gathering Agreement dated as of
September 1, 2008, as amended by the First Amendment dated as of September 29,
2009 (the “Lake Arlington Agreement”);

WHEREAS, pursuant to the Purchase Agreement (the “Purchase Agreement”) dated as
of July 22, 2010, as amended, by and among Producer, Crestwood Holdings LLC
(f/k/a First Reserve Crestwood Holdings LLC), Cowtown Pipeline L.P. and Cowtown
Gas Processing L.P., Producer has agreed to transfer its indirect ownership
interests in Gatherer to Crestwood Holdings LLC; and

WHEREAS, in connection with the transactions contemplated by the Purchase
Agreement, the parties hereto desire to enter into this Amendment in order to
modify certain of the terms and conditions of the Lake Arlington Agreement as
set forth below.

NOW, THEREFORE, in consideration of the mutual premises and benefits contained
herein, the adequacy, receipt and sufficiency of which are hereby acknowledged,
the parties amend the Lake Arlington Agreement as follows:

1. Paragraph 18 is amended by replacing the words “August 10, 2017” with
“December 31, 2020”.

Except as amended by this Amendment, which shall be effective as of the date
hereof, the terms and provisions of the Lake Arlington Agreement are and shall
remain in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

QUICKSILVER RESOURCES INC.

By:

 

/s/ Glenn Darden

 

Name: Glenn Darden

Title: President & Chief Executive Officer

COWTOWN PIPELINE PARTNERS L.P. By:  

Quicksilver Gas Services Operating

GP LLC, its general partner

  By:  

Quicksilver Gas Services Operating

LLC, its sole member

By:  

Quicksilver Gas Services LP, its

sole member

By:  

Quicksilver Gas Services GP LLC,

its general partner

By:  

 

  Name:   Title:

[Signature page to Lake Arlington GGA Amendment]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first written
above.

 

QUICKSILVER RESOURCES INC. By:  

 

  Name:   Title: COWTOWN PIPELINE PARTNERS L.P. By:   Quicksilver Gas Services
Operating   GP LLC, its general partner By:   Quicksilver Gas Services Operating
  LLC, its sole member By:   Quicksilver Gas Services LP, its   sole member By:
  Quicksilver Gas Services GP LLC,   its general partner By:  

/s/ Robert G. Phillips

  Name: Robert G. Phillips   Title: President

[Signature page to Lake Arlington GGA Amendment]